Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9 are pending in this Application and subject to a restriction/election requirement.  

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).


WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(1)	A product and a process specially adapted for the manufacture of said product; or
(2)	A product and process of use of said product; or
(3) 	A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)	A process and an apparatus or means specifically designed for carrying out the said process; or
(5) 	A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Restriction

Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.  In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group (I)	claims 1 and 2-4 drawn to a complex crystal having a structure in which supramolecular units each composed of two or more types of molecules are arrayed, wherein each of the supramolecular units contains a cyanoacrylic acid derivative and a trisubstituted methylamine as the molecules, and the complex crystal has, between the supramolecular units, molecular cavities in each of which a guest molecule for which the supramolecular unit is a host is not disposed; 

Group (II)	claims 1 and 6-8 drawn to the complex crystal of claim 1 and a chemosensor comprising the complex crystal according to claim 1 and a detection unit configured to detect a characteristic of the complex crystal; and

Group (III)	claims 1, 5 and 9 drawn the complex crystal of claim 1 and to producing the complex crystal of claim 1 by supercritical drying using supercritical carbon dioxide.  

Note: Election of a single disclosed chemical compound species of cyanoacrylic acid derivative and trisubstituted methylamine is required regardless of which Group is elected.  Species are found in the specification.


Linking Claim

Claim 1 links inventions (I)-(III).  The restriction requirement among the linked inventions is subject to the nonallowance of linking claim 1.  Upon the indication of allowability of linking claim 1, the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Lack of Unity of Invention

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.


Markush Groups are not of a Similar Nature 

In the instant case, Groups (I) through (III) lack unity of invention because the alternative “complex crystals” within the claim 1 Markush group of:

a complex crystal having . . . wherein each of the supramolecular units contains a cyanoacrylic acid derivative and a trisubstituted methylamine 

the complex crystal has . . . molecular cavities in each of which a guest molecule for which the supramolecular unit is a host is not disposed


are not of a similar nature.  Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  

When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:

(A)	all alternatives have a common property or activity; AND
(B)(1)	a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
(B)(2)	in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.

The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.

The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  PCT INTERNATIONAL SEARCH AND PRELIMINARY EXAMINATION GUIDELINES, Chapter 10, Unity of Invention, 1 (Dec. 15, 2016) (See page 78, 10.17, “Markush Practice”; see also, Examples 23 and 24, pages 85-87); MPEP § 1893.03(d)  

The alternative complex crystals within claim 1 are not regarded as being of similar nature because: (1) a significant structural element is not shared by all of the alternatives; and (2) the alternatives do not all belong to a recognized class of chemical compounds.  The claim 1 terms “cyanoacrylic acid derivative” and “trisubstituted methylamine” are not considered to imbue each claim 1 alternative with a shared “significant structural element” because these terms are substantially generic.  The instant specification (Example 1, page 20 et seq.) provides only one example “complex crystal”; that is, a crystalline salt comprising the following two components:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The instant specification teaches that the claimed complex crystal can incorporate a chemical substance (“guest molecule”) therein and that can exhibit a great change in a characteristic when incorporating the chemical substance therein.  Specification at page 2, lines 34-36.  Example 1 teaches a change in fluorescence upon incorporation of ammonia gas into the complex crystal of Example 1.  Specification at page 20.  



Election of Species

This application contains claims directed to more than one complex crystal species of the generic invention of Group I.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species do not form a single inventive concept because, as discussed above, because the alternatives within the Markush group of Group I are not of a similar nature.  

Applicant is required in reply to this action, regardless of which Group is elected, to elect a single complex crystal to which the claims shall be restricted if no generic claim is finally held to be allowable.  Species are found in the specification.

The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  


Notice of Rejoinder between Product and Process Claims

The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.

In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Inventorship

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Reply and Traversal

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.  Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622